Appeal from an order of the Supreme Court at Special Term, entered August 29, 1975 in Clinton County, which granted the cross motion of defendant Armani for a change of venue from Clinton to Onondaga County pursuant to CPLR 510 (subd 1), and denied plaintiff’s cross motion for the entry of a default judgment and allied relief against the defendant Holcombe. In our opinion the plaintiff has failed to establish that he was a resident of Clinton County for the purpose of venue (cf. Bradley v Plaisted, 277 App Div 620). Having determined that the venue should be changed, the order of Special Term should have been without prejudice to a renewal of plaintiff’s motion for a default judgment. We do not in this proceeding pass upon the sufficiency of the complaint or the merits of plaintiff’s alleged cause of action. Order modified, on the law and the facts, by amending the last decretal paragraph thereof to provide that the denial of plaintiff’s application for default judgment is without prejudice to a renewal thereof in Onondaga County, and, as so modified, affirmed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.